On December 3, 1924, Frank M. Pires was appointed guardian of
the person and estate of his mother Maria Conceicao Pires, an
insane person. His said ward died March 23, 1936, and shortly
thereafter the guardian filed a petition for approval of his
accounts and for discharge. No annual or other periodical
accounts had been filed by the guardian.
  The petition filed by the guardian contained no schedule of
receipts and disbursements and no inventory as is ordinarily the
case in the filing of accounts. The guardian, however, in his
petition charged himself first with the receipt of $656.02
belonging to his ward, out of which he claimed credit for $57.70
disbursed in behalf of his ward. The petition further discloses
that the guardian had received, in behalf of his ward, an
additional sum of $1132.24, that being the sum to which the ward
was entitled out of the estate of her deceased husband who died
in Portugal some time prior to the death of the ward. He,
however, claimed credit for the expenditure of said money as
follows:
 *Page 608 
$36.75 in the purchase and improvement of a burial plot where his
father was buried in Portugal; the remainder of said $1132.24 he
expended in the purchase of real estate situated in Portugal,
title to which he had vested in a nephew of his deceased father
with a life estate in a sister of his said father. All of said
expenditures were made without authorization from the court.
  John M. Pires, a son and heir-at-law of the deceased, contested
the account as filed, particularly the disposition made of the
$1132.24 above referred to.
  The guardian attempted to justify his purchases of said real
estate for the benefit of the relatives of his deceased father by
a showing that his ward had lucid intervals and that during a
lucid interval she instructed him to expend said money for the
benefit of such of the relatives of her deceased husband as had
assisted him in his last days.
  The circuit judge after a hearing approved the expenditure of
the $57.70 first set up by the guardian and also approved the
expenditure of the $36.75 expended in the purchase and
improvement of the burial plot where her deceased husband was
buried but surcharged the guardian $1095.49, the amount which he
expended out of the money of his ward in the purchase of real
estate in Portugal, title to which was taken as above stated.
  The guardian has appealed. Only one question is presented by
the appeal, viz., may a guardian of an insane person justify the
giving away of his ward's estate by showing that his ward had
lucid intervals and that during a lucid interval the ward
directed such disposition?
  The circuit judge, in his discussion of the powers and duties
of the guardian, said: "He had the care and custody of the person
of the ward, and the management of her estate. The fact that the
ward experienced lucid intervals, whether such covered a day, a
week or a month, and during such intervals, attempted to
authorize and empower her
 *Page 609 
guardian to do or not to do certain things, gave to the guardian
no authority whatever. The law determines the guardian's power
and authority; not the wishes and authorizations and
ratifications of the insane ward. In this particular case the
Court does not believe that the guardian has attempted to defraud
anyone. The Court believes his intentions were good. However, if
the principle of law advanced by counsel for the guardian is
sound, the door to fraud would be thrown wide open." After
disposing of and allowing the small expenditures set up by the
guardian the court, in a discussion of the purchase of real
estate in Portugal and paying for it out of moneys belonging to
his ward, said: "In so far as concerns the expenditures of the
guardian of funds in his hands belonging to the ward for the
purchase of real property in Portugal (or elsewhere for that
matter) and the guardian then deeding the property so purchased
to one Antone da Costa Ferreira, a nephew of the deceased Antone
M. Pires, this deed containing a provision that one Maria dos
Anjos Tilheira, a sister of the deceased Antone M. Pires, should
have the use and enjoyment of such property during her life time,
the Court can not see its way clear to approve and allow. The
guardian had no power or authority to buy this property; and,
having purchased it, he had no power or authority, either with or
without the consent of his ward, to convey it to third parties,
and above all, without consideration. Even had the guardian first
applied to the Court for leave to sell the Ward's real property,
the Court could not have authorized a sale of the property to a
prospective purchaser without a fair consideration. In other
words, neither the guardian nor the Court can give away the
property of a ward."
  Chapter 142, R.L. 1935, sets forth in detail the powers and
duties of the guardian in the management and disposition of his
ward's estate and in every instance where the
 *Page 610 
guardian is authorized to dispose of the corpus of his ward's
estate the authorization is upon obtaining a license therefor as
provided by law or upon order of the probate judge after a
hearing. These powers and duties of the guardian are to continue
until the guardian shall be discharged according to law. As early
as 1874 this court, in In the Matter of the Guardianship of Rosa
Bartlett Duncan, 3 Haw. 543, held that "a guardian may not of
his own authority encroach upon the principal of a ward's estate
for the purpose of maintaining his ward, and it is imperative
upon him to obtain the leave and direction of the Court before he
can touch the principal for such purposes." The above holding was
reaffirmed in In the Matter of the Estate of R.B. Neville,
4 Haw. 289. In each of the above cases the court was dealing with
the guardianship of a minor but there is no difference between
the powers and duties of the guardian of a minor and the powers
and duties of the guardian of an insane person. To undertake to
determine after the death of an insane ward whether or not said
ward had at a time when enjoying a lucid interval disposed of her
estate would, as the circuit judge held, throw wide open the door
to fraud. When an insane ward has sufficiently recovered to be
able to handle her own business affairs the guardian should be
discharged. Until that is done we must assume that the ward is
incapable of handling her own business affairs. If the guardian
cannot encroach upon the principal of a ward's estate for the
purpose of maintaining his ward certainly he cannot give it away.
We therefore conclude that the circuit judge correctly ruled when
he surcharged the guardian the money expended in the purchase of
real estate in Portugal for the benefit of relatives of his
deceased father.
  The order appealed from is affirmed.